


Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of April 30,
2015 and effective as of August 6, 2015 (the “Effective Date”), by and between
GROWLIFE, INC., a corporation incorporated under the laws of the State of
Delaware (the “Company”), and TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Buyer”).

 

WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, a senior secured convertible, redeemable debenture in the principal
amount of One Hundred Thousand and No/100 United States Dollars ($100,000) (in
the form attached hereto as Exhibit A, the “Debenture”) for the total purchase
price of One Hundred Thousand and No/100 United States Dollars ($100,000) (the
“Purchase Price”) on the date hereof (the “Closing”);

 

WHEREAS, the Company, Evergreen Garden Centers LLC, a limited liability company
organized and existing under the laws of the State of Delaware, Growlife
Hydroponics, Inc., a corporation incorporated under the laws of the State of
Delaware, and Rocky Mountain Hydroponics, a limited liability company organized
and existing under the laws of the State of Colorado (together, jointly and
severally, the “Guarantors), have each agreed to secure all of the Company’s
Obligations to Buyer under the Debenture, this Agreement and all other
Transaction Documents by granting to the Buyer an unconditional and continuing
security interest in all of the assets and properties of the Company and the
Guarantors, whether now existing or hereafter acquired, pursuant to those
certain Security Agreements, each dated as of the date hereof (in the forms
attached hereto as Exhibit B, the “Security Agreements”), subject to the terms
and conditions of the Intercreditor Agreement (as defined herein);

 

WHEREAS, the Guarantors will receive a substantial benefit from the Buyer’s
purchase of the Debenture and, as such, have agreed to guarantee all of the
Obligations of the Buyer under the Debenture, this Agreement and all other
Transactions Documents pursuant to those certain Guarantee Agreements, each
dated as of the date hereof (in the form attached hereto as Exhibit C, the
“Guarantee Agreements”); and

 

WHEREAS, as security for the payment and performance of any and all of the
Company’s Obligations to Buyer under the Debenture, this Agreement and all other
Transaction Agreements, the Company has agreed to execute those certain Pledge
Agreements in favor of Buyer, whereby the Company shall pledge to the Buyer all
of its right, title and interest in and to, and provide a first priority lien
and security interest on, certain issued and outstanding shares of common stock
or units of membership interests of the Guarantors, as applicable, each dated as
of the date hereof (in the form attached hereto as Exhibit D, the “Pledge
Agreements”).

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and

 

1

--------------------------------------------------------------------------------




sufficiency of which is hereby acknowledged, the parties hereto, each intending
to be legally bound, agree as follows:

 

ARTICLE I 

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

 DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1     “Affiliate” means, with respect to a Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control,”
“controlling,” “controlled” and words of similar import, when used in this
context, means, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

2.2     “Assets” means all of the properties and assets of the Person in
question, as the context may so require, whether real, personal or mixed,
tangible or intangible, wherever located, whether now owned or hereafter
acquired.

 

2.3     “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday on which federal banks are authorized or required to be closed for
the conduct of commercial banking business.

 

2.4     “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.

 

2.5     “Common Stock” means the common stock of the Company, par value $0.0001
per share.

 

2.6     “Compliance Certificate” means that certain compliance certificate
executed by an officer of the Company in the form attached hereto as Exhibit E.

 

2.7     “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any

 

2

--------------------------------------------------------------------------------




Person, which is necessary in order to take a specified action or actions, in a
specified manner and/or to achieve a specific result.

 

2.8     “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.9     “Collateral” shall have the meaning given to it in the Security
Agreements.

 

2.10    “Debenture” shall have the meaning given to it in the preamble hereof.

 

2.11    “Effective Date” means the date so defined in the introductory paragraph
of this Agreement.

 

2.12    “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.13    “Environmental Requirements” means all Laws and requirements relating to
human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.

 

2.14    “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, or of
such other Person as may be approved by a significant segment of the U.S.
accounting profession, in each case as of the date or period at issue, and as
applied in the U.S. to U.S. companies.

 

2.15    “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.16    “Guarantee Agreements” shall have the meaning given to it in the
recitals hereof.

 

2.17    “Guarantors” shall have the meaning given to it in the recitals hereof.

 

2.18    “Hazardous Materials” means: (i) any chemicals, materials, substances or

 

3

--------------------------------------------------------------------------------




wastes which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any Law; and (iii) any
other chemical, material, substance, or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.19    “Intercreditor Agreement” shall mean the Intercreditor Agreement to be
entered into by and among, the Company, the Guarantors, the Buyer and Logic
Works, LLC, a limited liability company organized and existing under the laws of
the State of Nevada, in the form attached hereto as Exhibit F.

 

2.20    “Irrevocable Transfer Agent Instructions” shall mean the Irrevocable
Transfer Agent Instructions to be entered into by and among the Buyer, the
Company and the Company’s transfer agent, in the form attached hereto as Exhibit
G.

 

2.21    “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.22    “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.23    “Leases” means all leases for real or personal property.

 

2.24    “Material Adverse Effect” shall mean: (i) a material adverse change in,
or a material adverse effect upon, the Assets, business, prospects, properties,
financial condition or results of operations of the Company; (ii) a material
impairment of the ability of the Company to perform any of its Obligations under
any of the Transaction Documents; or (iii) a material adverse effect on: (A) any
material portion of the “Collateral” (as such term is defined in the Security
Agreements); (B) the legality, validity, binding effect or enforceability
against the Company and the Guarantors of any of the Transaction Documents; (C)
the perfection or priority of any Encumbrance granted to Buyer under any
Transaction Documents; (D) the rights or remedies of the Buyer under any of the
Transaction Documents; or (E) a material adverse effect or impairment on the
Buyer’s ability to sell the Advisory Fee Shares or other shares of the Company’s
Common Stock issuable to Buyer under any Transaction Documents without
limitation or restriction. For purposes of determining whether any of the
foregoing changes, effects, impairments, or other events have occurred, such
determination shall be made by Buyer, in its sole, but reasonably exercised,
discretion.

 

2.25    “Material Contract” shall mean any Contract to which the Company is a
party or by which the Company or any of its Assets are bound and which: (i) must
be disclosed to any Governmental Authority or any other laws, rules or
regulations of any Governmental Authority; (ii) involves aggregate payments of
Twenty-Five Thousand Dollars ($25,000) or more to or from the Company; (iii)
involves delivery, purchase, licensing or provision, by or to the Company, of
any goods, services, assets or other items having a value (or potential value)
over the term of such Contract of Twenty-Five Thousand Dollars

 

4

--------------------------------------------------------------------------------




($25,000) or more or is otherwise material to the conduct of the Company’s
business as now conducted and as contemplated to be conducted in the future;
(iii) involves a Company Lease; (iv) imposes any guaranty, surety or
indemnification obligations on the Company; or (v) prohibits the Company from
engaging in any business or competing anywhere in the world.

 

2.26    “Obligation” means, now existing or in the future, any debt, liability
or obligation of any nature whatsoever (including any required performance of
any covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Agreement, the Debenture or any other Transaction
Documents, or any other agreement between the Company, the Guarantors and the
Buyer, as such obligations may be amended, supplemented, converted, extended or
modified from time to time.

 

2.27    “Ordinary Course of Business” means the ordinary course of business of
the Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

2.28    “OTC Markets” means the OTC Markets Group, Inc.

 

2.29    “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

2.30    “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

2.31    “Pledge Agreement” shall have the meaning given to it in the recitals
hereof.

 

2.32    “Principal Trading Market” shall mean the Nasdaq Global Select Market,
the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the
OTC Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.

 

2.33    “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.34    “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

5

--------------------------------------------------------------------------------




2.35    “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

 

2.36    “SEC” shall mean the United States Securities and Exchange Commission.

 

2.37    “Securities” means, collectively, the Debenture, the Advisory Fee Shares
(as defined herein), and any additional shares of Common Stock issuable in
connection with a conversion of the Debenture, or the terms of this Agreement or
any other Transaction Documents.

  

2.38    “Security Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.39    “Subordination Agreement(s)” shall mean the Subordination Agreements
executed by each of the Subordinated Creditors, the Company and the Guarantors
in favor of the Buyer, in the form attached hereto as Exhibit H.

 

2.40    “Subordinated Creditor(s)” shall mean Jordan Scott and Andrew Gentile,
respectively.

 

2.41    “Tax” means (i) any foreign, federal, state or local income, profits,
gross receipts, franchise, sales, use, occupancy, general property, real
property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.

 

2.42    “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

2.43    “Transaction Documents” means this Agreement any and all documents or
instruments executed or to be executed by the Company and/or the Guarantors in
connection with this Agreement, including the Debenture, the Security
Agreements, the Guarantee Agreements, the Use of Proceeds Confirmation, the
Intercreditor Agreement, the Subordination Agreements, the Irrevocable Transfer
Agent Instructions, the Pledge Agreements and the Validity Certificates,
together with all modifications, amendments, extensions, future advances,
renewals, and substitutions thereof.

 

2.44    “Use of Proceeds Confirmation” means that certain use of proceeds
confirmation executed by an officer of the Company in the form attached hereto
as Exhibit I.

 

2.45    “Validity Certificate(s)” shall mean those certain validity certificates
executed by such officers and directors of the Company as the Buyer shall
require, in the Buyer’s sole

 

6

--------------------------------------------------------------------------------




discretion, the form of which is attached hereto as Exhibit J.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 

ARTICLE IV

 PURCHASE AND SALE OF DEBENTURE

 

4.1     Purchase and Sale of Debenture. Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, Buyer agrees to purchase, at the
Closing, and Company agrees to sell and issue to Buyer, at the Closing, a
Debenture in the amount of the Purchase Price.

 

4.2     Closing Date. The Closing of the purchase and sale of the Debenture
shall be for One Hundred Thousand and No/100 United States Dollars ($100,000),
and shall take place on the Effective Date, subject to satisfaction of the
conditions set forth in this Agreement (the “Closing Date”). The Closing shall
occur on the Closing Date through the use of overnight mails and subject to
customary escrow instructions from Buyer and its counsel, or in such other
manner as is mutually agreed to by the Company and the Buyer.

 

4.3     Form of Payment. Subject to the satisfaction of the terms and conditions
of this Agreement, on the Closing Date: (i) the Buyer shall deliver to the
Company, to a Company account designated by the Company, the aggregate proceeds
for the Debenture to be issued and sold to Buyer at Closing, minus the fees to
be paid directly from the proceeds of the Closing as set forth in this
Agreement, in the form of wire transfers of immediately available U.S. dollars;
and (ii) the Company shall deliver to Buyer the Securities which Buyer is
purchasing hereunder at the Closing, duly executed on behalf of the Company,
together with any other documents required to be delivered pursuant to this
Agreement.

 

7

--------------------------------------------------------------------------------




ARTICLE V

 BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to the Company, that:

 

5.1     Investment Purpose. Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof.

 

5.2     Accredited Buyer Status. Buyer is an “accredited investor” as that term
is defined in Rule 501 of Regulation D, as promulgated under the Securities Act
of 1933.

 

5.3     Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

 

5.4     Information. Buyer and its advisors, if any, have been furnished with
all materials they have requested relating to the business, finances and
operations of the Company and information Buyer deemed material to making an
informed investment decision regarding its purchase of the Securities. Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. Neither such inquiries, nor any materials provided
to Buyer, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to fully rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon economic bargaining power, enabled and enables Buyer to obtain
information from the Company in order to evaluate the merits and risks of this
investment. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

5.5     No Governmental Review. Buyer understands that no United States federal
or state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.

 

5.6     Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

8

--------------------------------------------------------------------------------




ARTICLE VI

 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

To induce the Buyer to purchase the Securities, the Company makes the following
representations and warranties to Buyer, each of which shall be true and correct
in all respects as of the date of the execution and delivery of this Agreement,
and which shall survive the execution and delivery of this Agreement:

 

6.1     Subsidiaries. A list of all of the Company’s Subsidiaries is set forth
in Schedule 6.1 hereto. The Guarantors have no Subsidiaries.

 

6.2     Organization. Except as set forth on Schedule 6.2 attached hereto, the
Company is a corporation, duly incorporated, validly existing and in good
standing under the Laws of the jurisdiction in which it is incorporated. The
Company has the full power and authority and all necessary certificates,
licenses, approvals and Permits to: (i) enter into and execute this Agreement
and the Transaction Documents and to perform all of its Obligations hereunder
and thereunder; and (ii) own and operate its Assets and properties and to
conduct and carry on its business as and to the extent now conducted. The
Company is duly qualified to transact business and is in good standing as a
foreign corporation in each jurisdiction where the character of its business or
the ownership or use and operation of its Assets or properties requires such
qualification. The exact legal name of the Company is as set forth in the
preamble to this Agreement, and the Company does not currently conduct, nor has
the Company, during the last five (5) years conducted, business under any other
name or trade name except for Catalyst Lighting Group, Inc. and Phototron
Holdings, Inc.

 

6.3     Authority and Approval of Agreement; Binding Effect. The execution and
delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Securities, have been duly and validly authorized
and approved by the Company and its board of managers pursuant to all applicable
Laws and no other action or Consent on the part of Company, its board of
managers, members or any other Person is necessary or required by the Company to
execute this Agreement and the Transaction Documents, consummate the
transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Securities. This Agreement
and each of the Transaction Documents have been duly and validly executed by
Company (and the officer executing this Agreement and all such other Transaction
Documents is duly authorized to act and execute same on behalf of Company) and
constitute the valid and legally binding agreements of Company, enforceable
against Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

6.4     Capitalization. The authorized capital stock of the Company consists of
three billion (3,000,000,000) shares of Common Stock and three million
(3,000,000)

 

9

--------------------------------------------------------------------------------




shares of preferred stock, par value $0.0001 per share (the “Preferred Stock”),
of which eight hundred seventy-nine million three hundred forty-three thousand
seven hundred seventy-one (879,343,771 ) shares of Common Stock are issued and
outstanding as of the date hereof, and zero (0) shares of Preferred Stock are
issued and outstanding as of the date hereof. All of such outstanding shares
have been validly issued and are fully paid and nonassessable, have been issued
in compliance with all foreign, federal and state securities laws and none of
such outstanding shares were issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. As of the Effective
Date, no shares of the Company’s capital stock are subject to preemptive rights
or any other similar rights or any Claims or Encumbrances suffered or permitted
by the Company. The Common Stock is not currently quoted or listed on any stock
exchange at this time but continues to trade on the “grey sheets” under the
trading symbol “PHOT”. Except as disclosed in the “Public Documents” (as
hereinafter defined) and on Schedule 6.4 attached hereto and except for the
Securities to be issued pursuant to this Agreement, as of the date hereof: (i)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or Contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries; (ii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other Contracts or instruments evidencing indebtedness of the Company or any
of its Subsidiaries, or by which the Company or any of its Subsidiaries is or
may become bound; (iii) there are no outstanding registration statements with
respect to the Company or any of its securities; (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets; (vi)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company. The Company
has furnished to the Buyer true, complete and correct copies of: (I) the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof; and (II) the Company’s Bylaws, as in effect on the date hereof
(together, the “Organizational Documents”). Except for the Organizational
Documents or as disclosed in the Public Documents, there are no other
shareholder agreements, voting agreements or other Contracts of any nature or
kind that restrict, limit or in any manner impose Obligations on the governance
of the Company.

 

6.5     No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Organizational Documents

 

10

--------------------------------------------------------------------------------




of the Company; (ii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflicts
with, or gives to any other Person any rights of termination, amendment,
acceleration or cancellation of, any provision of any Contract to which Company
is a party or by which any of its Assets or properties may be bound; (iii)
constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, any Judgment; (iv)
constitute a violation of, or conflict with, any Law (including United States
federal and state securities Laws); or (v) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other Encumbrance
with respect to, any Permit granted or issued to, or otherwise held by or for
the use of, Company or any of Company’s Assets. The Company is not in violation
of its Organizational Documents and the Company is not in default or breach (and
no event has occurred which with notice or lapse of time or both could put the
Company in default or breach) under, and the Company has not taken any action or
failed to take any action that would give to any other Person any rights of
termination, amendment, acceleration or cancellation of, any Material Contract
to which the Company is a party or by which any property or Assets of the
Company are bound or affected except obligations for accounts payable, other
than for money borrowed, incurred in the Company’s Ordinary Course of Business.
The businesses of the Company are not being conducted, and shall not be
conducted so long as Buyer owns any of the Securities, in violation of any Law.
Except as specifically contemplated by this Agreement, the Company is not
required to obtain any Consent of, from, or with any Governmental Authority, or
any other Person, in order for it to execute, deliver or perform any of its
Obligations under this Agreement or the Transaction Documents in accordance with
the terms hereof or thereof, or to issue and sell the Securities in accordance
with the terms hereof. All Consents which the Company is required to obtain
pursuant to the immediately preceding sentence have been obtained or effected on
or prior to the date hereof. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing.

 

6.6     Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.

 

6.7     Financial Statements. The Company has delivered to the Buyer the
financial statements set forth on Schedule 6.7 attached hereto (collectively,
together with any financial statements filed by the Company with the SEC, any
Principal Trading Market, or any other Governmental Authority, if applicable,
the “Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except:
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto; or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements), and fairly and
accurately present in all material respects the consolidated financial position
of the Company and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). To the
best knowledge of the Company, no other information provided by or on behalf of
the Company and its Subsidiaries to the Buyer, either as a disclosure schedule
to this Agreement,

 

11

--------------------------------------------------------------------------------




or otherwise in connection with Buyer’s due diligence investigation of the
Company and its Subsidiaries, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 

6.8     Public Documents. The Common Stock of the Company is registered pursuant
to Section 12 of the Exchange Act and the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act. The Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC, the OTC Markets, or any other Governmental
Authority, as applicable (all of the foregoing filed within the two (2) years
preceding the date hereof or amended after the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “Public
Documents”) except as set forth on Schedule 6.8 attached hereto. The Company is
not current with its filing obligations with the SEC, the OTC Markets, or any
other Governmental Authority, as applicable, but all Public Documents have been
filed on a timely basis by the Company except as set forth on Schedule 6.8. The
Company represents and warrants that true and complete copies of the Public
Documents are available on the SEC website (www.sec.gov) at no charge to Buyer,
and Buyer acknowledges that it may retrieve all Public Documents from such
websites and Buyer’s access to such Public Documents through such website shall
constitute delivery of the Public Documents to Buyer; provided, however, that if
Buyer is unable to obtain any of such Public Documents from such websites at no
charge, as result of such websites not being available or any other reason
beyond Buyer’s control, then upon request from Buyer, the Company shall deliver
to Buyer true and complete copies of such Public Documents. None of the Public
Documents, at the time they were filed with the SEC, the OTC Markets, or other
Governmental Authority, as applicable, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. None of the statements
made in any such Public Documents is, or has been, required to be amended or
updated under applicable law (except for such statements as have been amended or
updated in subsequent filings prior the date hereof, which amendments or updates
are also part of the Public Documents). As of their respective dates, the
consolidated financial statements of the Company and its Subsidiaries included
in the Public Documents complied in all material respects with applicable
accounting requirements and any published rules and regulations of the SEC and
OTC Markets with respect thereto.

 

6.9     Absence of Certain Changes. Except as set forth on Schedule 6.9 attached
hereto, since the date of the most recent of the Financial Statements, none of
the following have occurred:

 

(a)     There has been no event or circumstance of any nature whatsoever that
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or

 

(b)     Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by the Company other than in the
Company’s Ordinary Course of Business.

 

12

--------------------------------------------------------------------------------




6.10    Absence of Litigation or Adverse Matters. Except as set forth on
Schedule 6.10 attached hereto, no condition, circumstance, event, agreement,
document, instrument, restriction, litigation or Proceeding (or threatened
litigation or Proceeding or basis therefor) exists which: (i) could adversely
affect the validity or priority of the Encumbrances granted to the Buyer under
the Transaction Documents; (ii) could adversely affect the ability of the
Company to perform its Obligations under the Transaction Documents; (iii) would
constitute a default under any of the Transaction Documents; (iv) would
constitute such a default with the giving of notice or lapse of time or both; or
(v) would constitute or give rise to a Material Adverse Effect. In addition:
(vi) there is no Proceeding before or by any Governmental Authority or any other
Person, pending, or the best of Company’s knowledge, threatened or contemplated
by, against or affecting the Company, its business or Assets; (vii) there is no
outstanding Judgments against or affecting the Company, its business or Assets;
(viii) the Company is not in breach or violation of any Contract; and (ix) the
Company has not received any material complaint from any customer, supplier,
vendor or employee.

 

6.11    Liabilities and Indebtedness of the Company. Except as set forth on
Schedule 6.11 attached hereto, the Company does not have any Obligations of any
nature whatsoever, except: (i) as disclosed in the Financial Statements; or
(iii) Obligations incurred in the Ordinary Course of Business since the date of
the most recent Financial Statements which do not or would not, individually or
in the aggregate, exceed Ten Thousand Dollars ($10,000) or otherwise have a
Material Adverse Effect.

 

6.12    Title to Assets. Except as set forth on Schedule 6.12 attached hereto,
the Company has good and marketable title to, or a valid leasehold interest in,
all of its Assets which are material to the business and operations of the
Company as presently conducted, free and clear of all Encumbrances or
restrictions on the transfer or use of same. Except as would not have a Material
Adverse Effect, the Company’s Assets are in good operating condition and repair,
ordinary wear and tear excepted, and are free of any latent or patent defects
which might impair their usefulness, and are suitable for the purposes for which
they are currently used and for the purposes for which they are proposed to be
used.

 

6.13    Real Estate.

 

(a)     Real Property Ownership. Except for the Company Leases and as set forth
on Schedule 6.13, the Company and the Guarantors do not own any Real Property.

 

(b)      Real Property Leases. Except for ordinary office Leases disclosed to
the Buyer in writing prior to the date hereof (the “Company Leases”), the
Company does not lease any other Real Property. With respect to each of the
Company Leases: (i) the Company has been in peaceful possession of the property
leased thereunder and neither the Company nor the landlord is in default
thereunder; (ii) no waiver, indulgence or postponement of any of the Obligations
thereunder has been granted by the Company or landlord thereunder; and (iii)
there exists no event, occurrence, condition or act known to the Company which,
upon notice or lapse of time or both, would be or could become a default
thereunder or which could result in the termination of the Company Leases, or
any of them, or have a Material

 

13

--------------------------------------------------------------------------------




Adverse Effect on the business of the Company, its Assets or its operations or
financial results. The Company has not violated nor breached any provision of
any such Company Leases, and all Obligations required to be performed by the
Company under any of such Company Leases have been fully, timely and properly
performed. The Company has delivered to the Buyer true, correct and complete
copies of all Company Leases, including all modifications and amendments
thereto, whether in writing or otherwise. The Company has not received any
written or oral notice to the effect that any of the Company Leases will not be
renewed at the termination of the term of such Company Leases, or that any of
such Company Leases will be renewed only at higher rents.

 

6.14    Material Contracts. An accurate, current and complete copy of each of
the Material Contracts has been furnished to Buyer, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by Company which, if accepted, would create a
Material Contract with Company. Each of the Material Contracts is in full force
and effect and is a valid and binding Obligation of the parties thereto in
accordance with the terms and conditions thereof. To the knowledge of the
Company and its officers, all Obligations required to be performed under the
terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which , through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Company. Further, the Company has
received no notice, nor does the Company have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or orally.

 

6.15    Compliance with Laws. To the knowledge of the Company and its officers,
the Company is and at all times has been in full compliance with all Laws. The
Company has not received any notice that it is in violation of, has violated, or
is under investigation with respect to, or has been threatened to be charged
with, any violation of any Law except as set forth on Schedule 6.15.

 

6.16    Intellectual Property. The Company owns or possesses adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is

 

14

--------------------------------------------------------------------------------




unaware of any facts or circumstances which might give rise to any of the
foregoing.

 

6.17    Labor and Employment Matters. The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute threatened. To
the knowledge of the Company and its officers, none of the Company’s employees
is a member of a union and the Company believes that its relations with its
employees are good. To the knowledge of the Company and its officers, the
Company has complied in all material respects with all Laws relating to
employment matters, civil rights and equal employment opportunities.

 

6.18    Employee Benefit Plans. Except as disclosed to the Buyer in writing
prior to the date hereof, the Company does not have and has not ever maintained,
and has no Obligations with respect to any employee benefit plans or
arrangements, including employee pension benefit plans, as defined in Section
3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), multiemployer plans, as defined in Section 3(37) of ERISA, employee
welfare benefit plans, as defined in Section 3(1) of ERISA, deferred
compensation plans, stock option plans, bonus plans, stock purchase plans,
hospitalization, disability and other insurance plans, severance or termination
pay plans and policies, whether or not described in Section 3(3) of ERISA, in
which employees, their spouses or dependents of the Company participate
(collectively, the “Employee Benefit Plans”). To the Company’s knowledge, all
Employee Benefit Plans meet the minimum funding standards of Section 302 of
ERISA, where applicable, and each such Employee Benefit Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Benefit Plans and no “Reportable Event” or “Prohibited Transaction” (as
such terms are defined in ERISA), has occurred with respect to any such Employee
Benefit Plans, unless approved by the appropriate Governmental Authority. To the
Company’s knowledge, the Company has promptly paid and discharged all
Obligations arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of an Encumbrance against any of its Assets or
otherwise have a Material Adverse Effect.

 

6.19    Tax Matters. Except as set forth on Schedule 6.19, the Company and each
Guarantor has made and timely filed all Tax Returns required by any jurisdiction
to which it is subject, and each such Tax Return has been prepared in compliance
with all applicable Laws, and all such Tax Returns are true and accurate in all
respects. Except and only to the extent that the Company and each Guarantor has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported Taxes, the Company has timely paid all Taxes shown or
determined to be due on such Tax Returns, except those being contested in good
faith, and the Company has set aside on its books provision reasonably adequate
for the payment of all Taxes for periods subsequent to the periods to which such
Tax Returns apply. There are no unpaid Taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has withheld and paid
all Taxes to the appropriate Governmental Authority required to have been
withheld and paid in connection with amounts paid or owing to any Person. There
is no Proceeding or Claim for refund now in progress, pending or threatened
against or with respect to the Company regarding Taxes.

 

15

--------------------------------------------------------------------------------




The disclosures set forth in this Section 6.19 are qualified in their entirety
by reference to Schedule 6.19 attached hereto and incorporated herein by
reference.

 

6.20    Insurance. The Company is covered by valid, outstanding and enforceable
policies of insurance which were issued to it by reputable insurers of
recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”). Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid. None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement. The
Company has complied with the provisions of such Insurance Policies. The Company
has not been refused any insurance coverage sought or applied for and the
Company does not have any reason to believe that it will not be able to renew
its existing Insurance Policies as and when such Insurance Policies expire or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not materially and adversely affect the
condition, financial or otherwise, or the earnings, business or operations of
the Company.

 

6.21    Permits. The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and the
Company is in full compliance with the respective requirements of all such
Permits.

 

6.22    Bank Accounts; Business Location. Schedule 6.22 sets forth, with respect
to each account of the Company with any bank, broker or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account. The Company has no office or place of
business other than as identified on Schedule 6.22 and the Company’s principal
places of business and chief executive offices are indicated on Schedule 6.22.
All books and records of the Company and other material Assets of the Company
are held or located at the principal offices of the Company indicated on
Schedule 6.22.

 

6.23    Environmental Laws. Except as are used in such amounts as are customary
in the Company’s Ordinary Course of Business and in compliance with all
applicable Environmental Laws, the Company represents and warrants to Buyer
that: (i) the Company has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off any of the premises of the Company (whether or not owned by the Company) in
any manner which at any time violates any Environmental Law or any Permit,
certificate, approval or similar authorization thereunder; (ii) the operations
of the Company comply in all material respects with all Environmental Laws and
all Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, Claim,
citation or notice

 

16

--------------------------------------------------------------------------------




by any Governmental Authority or any other Person, nor is any pending or, to the
Company’s knowledge, threatened; and (iv) the Company does not have any
liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material.

 

6.24    Illegal Payments. Neither the Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
his actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

6.25    Related Party Transactions. Except for arm’s length transactions
pursuant to which the Company makes payments in the Ordinary Course of Business
upon terms no less favorable than the Company could obtain from third parties,
none of the officers, directors or employees of the Company, nor any
stockholders who own, legally or beneficially, five percent (5%) or more of the
issued and outstanding shares of any class of the Company’s capital stock (each
a “Material Shareholder”), is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any officer, director or such employee or
Material Shareholder or, to the best knowledge of the Company, any other Person
in which any officer, director, or any such employee or Material Shareholder has
a substantial or material interest in or of which any officer, director or
employee of the Company or Material Shareholder is an officer, director, trustee
or partner. There are no Claims or disputes of any nature or kind between the
Company and any officer, director or employee of the Company or any Material
Shareholder, or between any of them, relating to the Company and its business.

 

6.26    Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Notwithstanding the foregoing, in the Company’s Quarterly Report on Form 10-Q
for the quarter-ended September 30, 2014, the Company concluded that its
internal controls were not effective.

 

6.27    Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
and each Guarantor acknowledges and agrees that Buyer is acting solely in the

 

17

--------------------------------------------------------------------------------




capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company and each Guarantor further
acknowledges that Buyer is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by Buyer or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to Buyer’s purchase of the Securities.
The Company further represents to Buyer that the Company’s and each Guarantor’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company, each Guarantor and its representatives.

 

6.28    Seniority. No indebtedness or other equity or security of the Company
and the Guarantors is senior to the Debenture in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, except
only purchase money security interests (which are senior only as to underlying
Assets covered thereby).

 

6.29    Brokerage Fees. There is no Person acting on behalf of the Company and
the Guarantors who is entitled to or has any claim for any brokerage or finder’s
fee or commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

6.30    No General Solicitation. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or issuance of the Securities.

 

6.31    No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of such securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

6.32    Private Placement. No registration under the Securities Act or the laws,
rules or regulation of any other governmental authority is required for the
issuance of the Securities.

 

6.33    Full Disclosure. All the representations and warranties made by Company
and the Guarantors herein or in the Schedules hereto, and all of the financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials submitted to the Buyer in connection with or in furtherance of
this Agreement or pertaining to the transaction contemplated herein, whether
made or given by Company and the Guarantors, its agents or representatives, are
complete and accurate, and do not omit any information required to make the
statements and information provided, in light of the transaction contemplated
herein and in light of the circumstances under which they were made, not
misleading, accurate and meaningful.

 

18

--------------------------------------------------------------------------------




ARTICLE VII

 COVENANTS

 

7.1     Negative Covenants.

 

(a)     Indebtedness. So long as Buyer owns, legally or beneficially, any of the
Debenture, the Company shall not, either directly or indirectly, create, assume,
incur or have outstanding any indebtedness for borrowed money of any nature or
kind (including purchase money indebtedness), or become liable, whether as
endorser, guarantor, surety or otherwise, for any Obligation of any other
Person, except for: (i) the Debenture; (ii) Obligations disclosed in the
financial statements provided to the Buyer as of the Effective Date; and (iii)
Obligations for accounts payable, other than for money borrowed, incurred in the
Company’s Ordinary Course of Business; provided that, any management or similar
fees payable by the Company shall be fully subordinated in right of payment to
the prior payment in full of the Debenture.

 

(b)     Encumbrances. So long as Buyer owns, legally or beneficially, any of the
Debenture, the Company and the Guarantors shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Encumbrance
upon any Asset of the Company and the Guarantors, whether owned at the date
hereof or hereafter acquired.

 

(c)     Investments. So long as Buyer owns, legally or beneficially, any of the
Debenture, the Company shall not, either directly or indirectly, make or have
outstanding any new investments (whether through purchase of stocks, obligations
or otherwise) in, or loans or advances to, any other Person, or acquire all or
any substantial part of the assets, business, stock or other evidence of
beneficial ownership of any other Person, except following: (i) investments in
direct obligations of the United States or any state in the United States; (ii)
trade credit extended by the Company in the Company’s Ordinary Course of
Business; (iii) investments existing on the Effective Date and set forth in the
financial statements provided to the Buyer; and (iv) capital expenditures first
approved by the Buyer in writing, which approval shall not be unreasonably
withheld. Notwithstanding the foregoing, in the event that the Company secures a
new investment that provides for the full repayment of the Debenture in
connection therewith, then the Company does not need consent of Buyer to such
investment provided that full repayment of all Obligations is made.

 

(d)     Issuances. So long as Buyer owns, legally or beneficially, any of the
Debenture, the Company shall not, either directly or indirectly, issue any
equity, debt or convertible or derivative instruments or securities whatsoever,
except upon obtaining Buyer’s prior written consent, which consent may be
withheld in Buyer’s sole discretion. Notwithstanding the foregoing, the Company
may issue Excluded Securities without Buyer’s consent. “Excluded Securities”
means any shares of Common Stock or options to employees, officers, consultants
or directors of the Company pursuant to an Approved Stock Plan duly adopted for
such purpose, by the Board of Directors or the issuance of securities in
strategic acquisitions provided said issuance does not result in a Change of
Control (as hereinafter defined).

 

(e)     Transfer; Merger. So long as Buyer owns, legally or beneficially, any of
the Debenture, the Company shall not, either directly or indirectly, permit or
enter into

 

19

--------------------------------------------------------------------------------




any transaction involving a “Change of Control” (as hereinafter defined), or any
other merger, consolidation, sale, transfer, license, Lease, Encumbrance or
other disposition of all or substantially all of its properties or business or
all or substantially all of its Assets, except for the sale, lease or licensing
of property or Assets of the Company in the Company’s Ordinary Course of
Business. For purposes of this Agreement, the term “Change of Control” shall
mean any sale, conveyance, assignment or other transfer, directly or indirectly,
of any ownership interest of the Company which results in any change in the
identity of the individuals or entities previously having the power to direct,
or cause the direction of, the management and policies of the Company, or the
grant of a security interest in any ownership interest of any Person directly or
indirectly controlling the Company, which could result in a change in the
identity of the individuals or entities previously having the power to direct,
or cause the direction of, the management and policies of the Company.

 

(f)     Distributions; Restricted Payments; Change in Management. So long as
Buyer owns, legally or beneficially, any of the Debenture, the Company shall
not, either directly or indirectly: (i) purchase or redeem any shares of its
capital stock; (ii) declare or pay any dividends or distributions, whether in
cash or otherwise, or set aside any funds for any such purpose; (iii) make any
distribution to its shareholders, make any distribution of its property or
Assets or make any loans, advances or extensions of credit to, or investments
in, any Person, including, without limitation, any Affiliates of the Company, or
the Company’s officers, directors, employees or Material Shareholder; (iv) pay
any outstanding indebtedness of the Company, except for indebtedness and other
Obligations permitted hereunder; (v) increase the annual salary paid to any
officers or directors of the Company as of the Effective Date, unless any such
increase is part of a written employment contract with any such officers entered
into prior to the Effective Date, a copy of which has been delivered to and
approved by the Buyer; or (vi) add, replace, remove, or otherwise change any
officers or other senior management positions of the Company from the officers
and other senior management positions existing as of the Effective Date, unless
first approved by Buyer in writing, which approval may be granted or withheld or
conditioned by Buyer in its sole and absolute discretion. The Company shall not
pay any brokerage or finder’s fee or commission in connection with the execution
of this Agreement or the consummation of the transactions contemplated hereby

 

(g)     Use of Proceeds. The Company shall not use any portion of the proceeds
of the Debenture, either directly or indirectly, for any of the following
purposes: (i) to make any payment towards any indebtedness or other Obligations
of the Company; (ii) to pay any Taxes of any nature or kind that may be due by
the Company except as set forth in the Use of Proceeds Confirmation; or (iii) to
pay any Obligations of any nature or kind due or owing to any officers,
directors, employees, or Material Shareholders of the Company, other than
salaries payable in the Company’s Ordinary Course of Business. The Company
covenants and agrees to only use any portion of the proceeds of the purchase and
sale of the Debenture for the purposes set forth in the Use of Proceeds
Confirmation to be executed by the Company on the Effective Date, unless the
Company obtains the prior written consent of the Buyer to use such proceeds for
any other purpose, which consent may be granted or withheld or conditioned by
Buyer in its sole and absolute discretion.

 

20

--------------------------------------------------------------------------------




(h)     Business Activities; Change of Legal Status and Organizational
Documents. The Company shall not: (i) engage in any line of business other than
the businesses engaged in as of the Effective Date and business reasonably
related thereto; (ii) change its name, organizational identification number (if
applicable), its type of organization, its jurisdiction of organization or other
legal structure; or (iii) permit its Certificate of Incorporation, Bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, in connection with the pending settlement of certain class action
lawsuits against the Company as set forth on Schedule 6.10 hereto, the Company
has agreed to certain changes to the Company’s corporate governance policies and
related changes to organizational documents. The parties acknowledge and agree
that any changes arising out of or related to the settlement of the class action
lawsuits are excluded from this section.

 

(i)      Transactions with Affiliates. The Company shall not enter into any
transaction with any of its Affiliates, officers, directors, employees, Material
Shareholders or other insiders, except in the Company’s Ordinary Course of
Business and upon fair and reasonable terms that are no less favorable to the
Company than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of the Company.

 

 (j)     Bank Accounts. The Company shall not maintain any bank, deposit, credit
card payment processing accounts, or other accounts with any financial
institution, or any other Person, other than the Company’s accounts listed in
the attached Schedule 6.22. Specifically, the Company may not change, modify,
close or otherwise affect any of the accounts listed in Schedule 6.22 without
Buyer’s prior written approval, which approval may be withheld or conditioned in
Buyer’s sole and absolute discretion.

 

7.2     Affirmative Covenants.

 

 (a)     Corporate Existence. The Company shall at all times preserve and
maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary, and shall at all times continue as a going concern in the business
which the Company is presently conducting.

 

 (b)     Tax Liabilities. The Company and the Guarantors shall at all times pay
and discharge all Taxes upon, and all Claims (including claims for labor,
materials and supplies) against the Company or any of its properties or Assets,
before the same shall become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
are being maintained or as otherwise provided in this Agreement.

 

 (c)     Notice of Proceedings. The Company shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Company, give written notice to the Buyer of all threatened or
pending Proceedings before any Governmental Authority or otherwise affecting the
Company or any of its Assets.

 

21

--------------------------------------------------------------------------------




(d)     Material Adverse Effect. The Company shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Company, give written notice to the Buyer of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.

 

(e)      Notice of Default. The Company shall, promptly, but not more than five
(5) days after the commencement thereof, give notice to the Buyer in writing of
the occurrence of any “Event of Default” (as such term is defined in any of the
Transaction Documents) or of any event which, with the lapse of time, the giving
of notice or both, would constitute an Event of Default hereunder or under any
other Transaction Documents.

 

(f)      Maintain Property. The Company shall at all times maintain, preserve
and keep all of its Assets in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as the Company deems
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Company shall
permit Buyer to examine and inspect such Assets at all reasonable times upon
reasonable notice during business hours. During the continuance of any Event of
Default hereunder or under any Transaction Documents, the Buyer shall, at the
Company’s expense, have the right to make additional inspections without
providing advance notice.

 

(g)      Maintain Insurance. The Company shall at all times insure and keep
insured with insurance companies acceptable to Buyer, all insurable property
owned by the Company which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks. Prior to
the Effective Date, the Company shall deliver to the Buyer a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section. All such policies of insurance must be satisfactory to Buyer in
relation to the amount and term of the Debenture and type and value of the
Assets of the Company, shall identify Buyer as sole/lender’s loss payee and as
an additional insured. In the event the Company fails to provide Buyer with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
the Buyer, without waiving or releasing any obligation or default by the Company
hereunder, may at any time (but shall be under no obligation to so act), obtain
and maintain such policies of insurance and pay such premium and take any other
action with respect thereto, which Buyer deems advisable. This insurance
coverage: (i) may, but need not, protect the Company’s interest in such
property; and (ii) may not pay any claim made by, or against, the Company in
connection with such property. The Company may later request that the Buyer
cancel any such insurance purchased by Buyer, but only after providing Buyer
with evidence that the insurance coverage required by this Section is in force.
The costs of such insurance obtained by Buyer, through and including the
effective

 

22

--------------------------------------------------------------------------------




date such insurance coverage is canceled or expires, shall be payable on demand
by the Company to Buyer, together with interest at the highest non-usurious rate
permitted by law on such amounts until repaid and any other charges by Buyer in
connection with the placement of such insurance. The costs of such insurance,
which may be greater than the cost of insurance which the Company may be able to
obtain on its own, together with interest thereon at the highest non-usurious
rate permitted by Law and any other charges incurred by Buyer in connection with
the placement of such insurance may be added to the total Obligations due and
owing by the Company hereunder and under the Debenture to the extent not paid by
the Company.

 

(h)      ERISA Liabilities; Employee Plans. The Company shall: (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Company; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Buyer immediately upon receipt
by the Company of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Buyer of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

(i)      Reporting Status; Listing. The Company shall, within ninety (90) days
from the Closing Date (the “Reporting Date”), provide to Buyer a complete set of
audited financial statements of the Company and all of its Subsidiaries, in a
form and content as required by the SEC for fully reporting companies. In
addition, by the Reporting Date, the Company shall have filed any and all
periodic reports with the SEC required under the Exchange Act to become current
with the Buyer’s reporting requirements under the Exchange Act, and provide to
Buyer evidence acceptable to the Buyer of compliance with the foregoing
requirements. In addition, by the Reporting Date, the Company shall use its best
efforts to obtain approval for the listing and quotation of the Common Stock on
the OTC Bulletin Board, or another Principal Trading Market more senior and
established than the OTC Pink Sheets and approved by Buyer, and to have such
Common Stock trading in such Principal Trading Market. In that regard, the
Company shall file all required applications, reports, statements and all other
documents, and pay all required fees and costs, necessary or required in order
for the Company to accomplish the foregoing requirements. Once the Company
becomes a fully reporting company with the SEC, then so long Buyer owns, legally
or beneficially, any of the Securities, the Company shall: (i) file in a timely
manner all reports required to be filed under the Securities Act, the Exchange
Act or any securities Laws and regulations thereof

 

23

--------------------------------------------------------------------------------




applicable to the Company of any state of the United States, or by the rules and
regulations of the Principal Trading Market, and, to provide a copy thereof to
the Buyer promptly after such filing; (ii) not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination; (iii)
if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of any shares of Common Stock issuable to Buyer
under any of the Transaction Documents upon the Principal Trading Market
(subject to official notice of issuance) and; (iv) upon obtaining approval for
the listing and quotation of the Common Stock on the Principal Trading Market,
take all reasonable action under its control to maintain the continued listing,
quotation and trading of its Common Stock (including, without limitation, any
shares of Common Stock issuable to Buyer under any of the Transaction Documents)
on the Principal Trading Market, and the Company shall comply in all respects
with the Company’s reporting, filing and other Obligations under the bylaws or
rules of the Principal Trading Market, the Financial Industry Regulatory
Authority, Inc. and such other Governmental Authorities, as applicable. The
Company shall promptly provide to Buyer copies of any notices it receives from
the SEC or any Principal Trading Market, to the extent any such notices could in
any way have or be reasonably expected to have a Material Adverse Effect.
Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, in the event the Company fails to obtain approval for the
listing and the quotation of the Common Stock on the OTC Bulletin, or another
Principal Trading Market more senior and established than the OTC Pink Sheets
and approved by Buyer, and to have such Common Stock trading in such Principal
Trading Market by the six (6) month anniversary of the Closing Date, then at any
time thereafter, Buyer shall have the right, upon written notice to the Company,
to require that the Company redeem all Advisory Fee Shares then in Buyer’s
possession for cash equal to the Share Value, less any cash proceeds received by
the Buyer from any previous sales of Advisory Fee Shares, if any, in accordance
with the process described below in Section 7.5(iii).

 

(j)      Rule 144. With a view to making available to Buyer the benefits of Rule
144 under the Securities Act (“Rule 144”), or any similar rule or regulation of
the SEC that may at any time permit Buyer to sell the Advisory Fee Shares or
other shares of Common Stock issuable to Buyer under any Transaction Documents
to the public without registration, the Company represents and warrants that:
(i) in accordance with Section 7.2(i) above, the Company shall become fully
reporting with the SEC by no later than the Reporting Date; (ii) once the
Company becomes fully reporting company with the SEC, the Company will file all
required reports under Section 13 or 15(d) of the Exchange Act, as applicable;
and (iii) the Company is not an issuer defined as a “Shell Company” (as
hereinafter defined); and (iv) if Company has, at any time, been an issuer
defined as a “Shell Company,” Company has not been an issuer defined as a Shell
Company for at least twelve (12) months prior to the Closing Date. For the
purposes hereof, the term “Shell Company” shall mean an issuer that meets the
description defined under Rule 144. In addition, so long as Company owns,
legally or beneficially, any of the Securities, Company shall, at its sole
expense:

 

 (i)      Make, keep and ensure that adequate current public information with
respect to the Company, as required in accordance with Rule 144, is publicly
available 

 

24

--------------------------------------------------------------------------------




(ii)     furnish to the Buyer, promptly upon reasonable request: (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act; and (b) such other
information as may be reasonably requested by Buyer to permit the Buyer to sell
any of the shares of Common Stock acquired hereunder or under any other
Transaction Documents pursuant to Rule 144 without limitation or restriction;
and;  

 

(iii)     promptly at the request of Buyer, give the Company’s transfer agent
(the “Transfer Agent”) instructions to the effect that, upon the Transfer
Agent’s receipt from Buyer of a certificate (a “Rule 144 Certificate”)
certifying that Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the shares of Common Stock issuable
under any Transaction Document which Buyer proposes to sell (or any portion of
such shares which Buyer is not presently selling, but for which Buyer desires to
remove any restrictive legends applicable thereto) (the “Securities Being Sold”)
is not less than six (6) months, and receipt by the Transfer Agent of the “Rule
144 Opinion” (as hereinafter defined) from the Company or its counsel (or from
Buyer and its counsel as permitted below), the Transfer Agent is to effect the
transfer (or issuance of a new certificate without restrictive legends, if
applicable) of the Securities Being Sold and issue to Buyer or transferee(s)
thereof one or more stock certificates representing the transferred (or
re-issued) Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the Transfer
Agent’s books and records. In this regard, upon Buyer’s request, the Company
shall have an affirmative obligation to cause its counsel to promptly issue to
the Transfer Agent a legal opinion providing that, based on the Rule 144
Certificate, the Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement (the “Rule
144 Opinion”). If the Transfer Agent requires any additional documentation in
connection with any proposed transfer (or re-issuance) by Buyer of any
Securities Being Sold, the Company shall promptly deliver or cause to be
delivered to the Transfer Agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer (or re-issuance) of
the Securities Being Sold and the issuance of an unlegended certificate to any
such Buyer or any transferee thereof, all at the Company’s expense. Any and all
fees, charges or expenses, including, without limitation, attorneys’ fees and
costs, incurred by Buyer in connection with issuance of any such shares, or the
removal of any restrictive legends thereon, or the transfer of any such shares
to any assignee of Buyer, shall be paid by the Company, and if not paid by the
Company, the Buyer may, but shall not be required to, pay any such fees, charges
or expenses, and the amount thereof, together with interest thereon at the
highest non-usurious rate permitted by law, from the date of outlay, until paid
in full, shall be due and payable by the Company to Buyer immediately upon
demand therefor, and all such amounts shall be additional Obligations of the
company to Buyer secured under the Transaction Documents. In the event that the
Company and/or its counsel refuses or fails for any reason to render the Rule
144 Opinion or any other documents, certificates or instructions required to
effectuate the transfer (or re-issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof, then: (A) to the extent the Securities Being Sold could be lawfully
transferred (or re-issued) without restrictions under applicable laws, Company’s
failure to promptly provide the Rule 144

 

25

--------------------------------------------------------------------------------




Opinion or any other documents, certificates or instructions required to
effectuate the transfer (or re-issuance)of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof shall be an immediate Event of Default under this Agreement and all
other Transaction Documents; and (B) the Company hereby agrees and acknowledges
that Buyer is hereby irrevocably and expressly authorized to have counsel to
Buyer render any and all opinions and other certificates or instruments which
may be required for purposes of effectuating the transfer (or re-issuance) of
the Securities Being Sold and the issuance of an unlegended certificate to any
such Buyer or any transferee thereof, and the Company hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from the Company, transfer or re-issue any such Securities Being
Sold as instructed by Buyer and its counsel.

 

(k)      Matters With Respect to Securities. 

 

(i)     Issuance of Conversion Shares. The parties hereto acknowledge that
pursuant to the terms of the Debenture, Buyer has the right, at its discretion
following an Event of Default, to convert amounts due under the Debenture into
Common Stock in accordance with the terms of the Debenture. In the event, for
any reason, the Company fails to issue, or cause its Transfer Agent to issue,
any portion of the Common Stock issuable upon conversion of the Debenture (the
“Conversion Shares”) to Buyer in connection with the exercise by Buyer of any of
its conversion rights under the Debenture, then the parties hereto acknowledge
that Buyer shall irrevocably be entitled to deliver to the Transfer Agent, on
behalf of itself and the Company, a “Conversion Notice” (as defined in the
Debenture) requesting the issuance of the Conversion Shares then issuable in
accordance with the terms of the Debenture, and the Transfer Agent, provided
they are the acting transfer agent for the Company at the time, shall, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue the Conversion
Shares applicable to the Conversion Notice then being exercised, and surrender
to a nationally recognized overnight courier for delivery to Buyer at the
address specified in the Conversion Notice, a certificate of the Common Stock of
the Company, registered in the name of Buyer or its nominee, for the number of
Conversion Shares to which Buyer shall be then entitled under the Debenture, as
set forth in the Conversion Notice.

 

(ii)    Removal of Restrictive Legends. In the event that Buyer has any shares
of the Company’s Common Stock bearing any restrictive legends, and Buyer,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents or certificates required for the removal of
the restrictive legends, then the Company hereby agrees and acknowledges that
Buyer is hereby irrevocably and expressly authorized to have counsel to Buyer
render any and all opinions and other certificates or instruments which may be
required for purposes of removing such restrictive legends, and the Company
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Company, issue any

 

26

--------------------------------------------------------------------------------




such shares without restrictive legends as instructed by Buyer, and surrender to
a common carrier for overnight delivery to the address as specified by Buyer,
certificates, registered in the name of Buyer or its designees or nominees,
representing the shares of Common Stock to which Buyer is entitled, without any
restrictive legends and otherwise freely transferable on the books and records
of the Company. 

 

(iii)   Authorized Agent of the Company. The Company hereby irrevocably appoints
the Buyer and its counsel and its representatives, each as the Company’s duly
authorized agent and attorney-in-fact for the Company for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from Buyer, or any counsel or
representatives of Buyer, as specifically contemplated herein. The authorization
and power of attorney granted hereby is coupled with an interest and is
irrevocable so long as any obligations of the Company under Debenture remain
outstanding, and so long as the Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder or under any Transaction
Documents. In this regard, the Company hereby confirms to the Transfer Agent and
the Buyer that it can NOT and will NOT give instructions, including stop orders
or otherwise, inconsistent with the terms of this Agreement with regard to the
matters contemplated herein, and that the Buyer shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Company’s irrevocable authority for Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Buyer, or any
counsel or representatives of Buyer, as specifically contemplated herein,
without any further instructions, orders or confirmations from the Company.

 

(iv)   Injunction and Specific Performance. The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of any provision of this Section 7.2(k), the Buyer will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced. Therefore, in the event of a
breach or threatened breach of any provision of this Section 7.2(j) by the
Company, the Buyer shall be entitled to obtain, in addition to all other rights
or remedies Buyer may have, at law or in equity, an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
this Section 7.2(k). 

 

7.3     Reporting Requirements. The Company agrees as follows: 

 

(a)      Financial Statements. The Company shall at all times maintain a system
of accounting capable of producing its individual and consolidated (if
applicable) financial statements in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to the Buyer or its authorized representatives such information
regarding the business affairs, operations and financial condition of the
Company as Buyer may from time to time request or require, including:

 

  (i)     As soon as available, and in any event, within ninety (90) days after
the close of each fiscal year, a copy of the annual audited financial statements
of the

 

27

--------------------------------------------------------------------------------




Company, including balance sheet, statement of income and retained earnings,
statement of cash flows for the fiscal year then ended, in reasonable detail,
prepared and reviewed by an independent certified public accountant reasonably
acceptable to Buyer, containing an unqualified opinion of such accountant;

 

  (ii)     as soon as available, and in any event, within sixty (60) days after
the close of each fiscal quarter, a copy of the quarterly financial statements
of the Company, including balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended, in reasonable
detail, prepared and certified as accurate in all material respects by the CEO
or CFO of the Company;

 

  (iii)     as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of the financial statements of
the Company regarding such month, including balance sheet, statement of income
and retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of the Company.

 

No change with respect to the Company’s accounting principles shall be made by
the Company without giving prior notification to Buyer. The Company represents
and warrants to Buyer that the financial statements delivered to Buyer at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of the Company in all material respects. Buyer shall have the right at
all times (and on reasonable notice so long as there then does not exist any
Event of Default) during business hours to inspect the books and records of the
Company and make extracts therefrom. 

 

(b)     Additional Reporting Requirements. The Company shall provide the
following reports and statements to Buyer as follows:

 

  (i)      Income Projections; Variance. On the Effective Date, the Company
shall provide to Buyer an income statement projection showing, in reasonable
detail, the Company’s income statement projections for the twelve (12) calendar
months following the Effective Date (the “Income Projections”). In addition, on
the first (1st) day of every calendar month after the Effective Date, the
Company shall provide to Buyer a report comparing the Income Projections to
actual results. Any variance in the Income Projections to actual results that is
more than ten percent (10%) (either above or below) will require the Company to
submit to Buyer written explanations as to the nature and circumstances for the
variance.

 

  (ii)     Use of Proceeds; Variance. On the first (1st) day of every calendar
month after the Effective Date, the Company shall provide to Buyer a report
comparing the use of the proceeds from the sale of Debenture set forth in the
Use of Proceeds Confirmation, with the actual use of such proceeds. Any variance
in the actual use of such proceeds from the amounts set forth in the approved
Use of Proceeds Confirmation will require the Company to submit to Buyer written
explanations as to the nature and circumstances for the variance.

 

28

--------------------------------------------------------------------------------




 (iii)     Bank Statements. The Company shall submit to Buyer true and correct
copies of all bank statements received by the Company within five (5) days after
the Company’s receipt thereof from its bank.

 

  (iv)     Interim Reports. Promptly upon receipt thereof, the Company shall
provide to Buyer copies of interim and supplemental reports, if any, submitted
to the Company by independent accountants in connection with any interim audit
or review of the books of the Company.

 

  (v)     Aged Accounts/Payables Schedules. The Company shall, on the first
(1st) day of each and every calendar month, deliver to Buyer an aged schedule of
the accounts receivable of the Company, listing the name and amount due from
each Person and showing the aggregate amounts due from: (i) 0-30 days; (ii)
31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days, and
certified as accurate by the CEO or CFO of the Company. The Company shall, on
the first (1st) day of each and every calendar month, deliver to Buyer an aged
schedule of the accounts payable of the Company, listing the name and amount due
to each creditor and showing the aggregate amounts due from: (v) 0-30 days; (w)
31-60 days; (x) 61-90 days; (y) 91-120 days; and (z) more than 120 days, and
certified as accurate by the CEO or CFO of the Company. 

 

(c)      Covenant Compliance. The Company shall, within thirty (30) days after
the end of each calendar month, deliver to Buyer a Compliance Certificate,
confirming compliance by the Company with the covenants therein, and certified
as accurate by an officer of the Company.

 

7.4      Fees and Expenses.

 

(a)      Transaction Fees. The Company agrees to pay to Buyer a transaction
advisory fee equal to four percent (4%) of the amount of the Debenture purchased
by Buyer at the Closing, which fee shall be due and payable on the Effective
Date and withheld from the gross purchase price paid by Buyer for the Debenture.

 

(b)      Due Diligence Fees. The Company agrees to pay to the Buyer a due
diligence fee equal to Zero and No/100 United States Dollars ($0), which shall
be due and payable in full on the Effective Date, or any remaining portion
thereof shall be due and payable on the Effective Date if a portion of such fee
was paid upon the execution of any term sheet related to this Agreement.

 

(c)      Document Review and Legal Fees. The Company agrees to pay to the Buyer
or its counsel a document review and legal fee equal to Fifteen Thousand and
No/100 United States Dollars ($15,000.00), which shall be due and payable in
full on the Effective Date, or any remaining portion thereof shall be due and
payable on the Effective Date if a portion of such fee was paid upon the
execution of any term sheet related to this Agreement. The Company also agrees
to be responsible for the prompt payment of all legal

 

29

--------------------------------------------------------------------------------




fees and expenses of the Company and its own counsel and other professionals
incurred by the Company in connection with the negotiation and execution of this
Agreement and the Transaction Documents.

 

(d)      Other Fees. The Company also agrees to pay to the Buyer (or any
designee of the Buyer), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Buyer and of any
experts and agents, which the Buyer may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, subordination, waiver or other
modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Company to perform or observe any of the provisions of this Agreement or
any of the Transaction Documents. Included in the foregoing shall be the amount
of all expenses paid or incurred by Buyer in consulting with counsel concerning
any of its rights under this Agreement or any other Transaction Document or
under applicable law. To the extent any such costs, fees, charges, taxes or
expenses are incurred prior to the funding of proceeds from the Closing, same
shall be paid directly from the proceeds of the Closing. All such costs and
expenses, if not so immediately paid when due or upon demand thereof, shall bear
interest from the date of outlay until paid, at the highest rate set forth in
the Debenture, or if none is so stated, the highest rate allowed by law. All of
such costs and expenses shall be additional Obligations of the Company to Buyer
secured under the Transaction Documents. The provisions of this Subsection shall
survive the termination of this Agreement.

 

7.5       Advisory Fee. 

 

(i)     Share Issuance. In consideration of advisory services provided by Buyer
to the Company prior to the Effective Date, the Company shall pay to the Buyer a
fee by issuing to Buyer that number of shares of the Company’s Common Stock
equal to a dollar amount of One Hundred Thousand and No/100 United States
Dollars (US$100,000) (the “Share Value”). For purposes of determining the number
of shares issuable to Buyer under this Section 7.5 (the “Advisory Fee Shares”),
the Company’s Common Stock shall be valued at price equal to the lowest volume
weighted average price for the Common Stock for the five (5) Business Days
immediately prior to the Effective Date (the “Valuation Date”), as reported by
Bloomberg (the “VWAP”). Buyer shall confirm to the Company in writing, the VWAP
for the Common Stock as of the Valuation Date, and the corresponding number of
Advisory Fee Shares issuable to Buyer based on such price. The Company shall
instruct its transfer agent to issue certificates representing the Advisory Fee
Shares issuable to the Buyer immediately upon the Company’s execution of this
Agreement, and shall cause its transfer agent (the “Transfer Agent”) to deliver
such certificates to Buyer within five (5) Business Days from the Closing Date.
In the event such certificates representing the Advisory Fee Shares issuable
hereunder shall not be delivered to the Buyer within said five (5) Business Day
period, same shall be an

 

30

--------------------------------------------------------------------------------




immediate default under this Agreement and the other Transaction Documents. The
Advisory Fee Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Company’s Common Stock. The Advisory Fee
Shares shall be deemed fully earned as of the Closing Date.

 

(ii)     Adjustments. It is the intention of the Company and Buyer that the
Buyer shall generate net proceeds from the sale of the Advisory Fee Shares equal
to the Share Value. The Buyer shall have the right to sell the Advisory Fee
Shares on the “grey sheets” or otherwise, at any time in accordance with
applicable securities laws. At any time the Buyer may elect, the Buyer may
deliver to the Company a reconciliation statement showing the net proceeds
actually received by the Buyer from the sale of the Advisory Fee Shares (the
“Sale Reconciliation”). If, as of the date of the delivery by Buyer of the Sale
Reconciliation, the Buyer has not realized net proceeds from the sale of such
Advisory Fee Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Company shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Buyer in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Advisory Fee Shares, the Buyer shall have received
total net funds equal to the Share Value. If additional shares of Common Stock
are issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Buyer still has not received
net proceeds equal to at least the Share Value, then the Company shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to the Buyer as
contemplated above, and such additional issuances shall continue until the Buyer
has received net proceeds from the sale of such Common Stock equal to the Share
Value. In the event the Buyer receives net proceeds from the sale of Advisory
Fee Shares equal to the Share Value, and the Buyer still has Advisory Fee Shares
remaining to be sold, the Buyer shall return all such remaining Advisory Fee
Shares to the Company. In the event additional Common Stock is required to be
issued as outlined above, the Company shall instruct its Transfer Agent to issue
certificates representing such additional shares of Common Stock to the Buyer
immediately subsequent to the Buyer’s notification to the Company that
additional shares of Common Stock are issuable hereunder, and the Company shall
in any event cause its Transfer Agent to deliver such certificates to Buyer
within three (3) Business Days following the date Buyer notifies the Company
that additional shares of Common Stock are to be issued hereunder. In the event
such certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Buyer within said five (5) Business Day
period, same shall be an immediate default under this Agreement and the
Transaction Documents. Notwithstanding anything contained in this Section 7.5 to
the contrary, the Company shall have the right to redeem any Advisory Fee Shares
then in the Buyer’s possession for an amount payable by the Company to Buyer in
cash equal to the Share Value, less any net cash proceeds received by the Buyer
from any previous sales of Advisory Fee Shares. Upon Buyer’s receipt of such
cash payment in accordance with the immediately preceding sentence, the Buyer
shall return any then remaining Advisory Fee Shares in its possession back to
the Company and otherwise undertake any required actions reasonably requested by
Company to have such then remaining Advisory Fee Shares returned to Company.

 

31

--------------------------------------------------------------------------------




(iii)    Mandatory Redemption. Notwithstanding anything contained in this
Agreement to the contrary, in the event the Buyer has not realized net proceeds
from the sale of Advisory Fee Shares equal to at least the Share Value by the
earlier of an Event of Default or the twelve month anniversary of the Closing
Date, then at any time thereafter, the Buyer shall have the right, upon written
notice to the Company, to require that the Company redeem all Advisory Fee
Shares then in Buyer’s possession for cash equal to the Share Value, less any
cash proceeds received by the Buyer from any previous sales of Advisory Fee
Shares, if any. In the event such redemption notice is given by the Buyer, the
Company shall redeem the then remaining Advisory Fee Shares in Buyer’s
possession for an amount of Dollars equal to the Share Value, less any cash
proceeds received by the Buyer from any previous sales of Advisory Fee Shares,
if any, payable by wire transfer to an account designated by Buyer within five
(5) Business Days from the date the Buyer delivers such redemption notice to the
Company.

 

7.6     Share Reserve. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, three (3) times
such number of shares of Common Stock as shall be necessary to effect the
issuance of the Conversion Shares under this Agreement or any other Transaction
Documents (collectively, the “Share Reserve”). The Company represents that it
has sufficient authorized and unissued shares of Common Stock available to
create the Share Reserve after considering all other commitments that may
require the issuance of Common Stock. The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Debenture that may be issuable hereunder.
If upon receipt of a conversion notice from the Buyer, the Share Reserve is
insufficient to effect the full conversion of the Debenture that may be issuable
hereunder, the Company shall take all required measures to implement an increase
of the Share Reserve accordingly. If the Company does not have sufficient
authorized and unissued shares of Common Stock available to increase the Share
Reserve, the Company shall cause its authorized and unissued shares to be
increased within forty-five (45) days to an amount of shares equal to three (3)
times the Conversion Shares.

 

7.7     Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of the Company following the date hereof, within ten (10)
Business Days of such event, shall become an additional party hereto and
guarantor of the Company’s Obligation hereunder, and the Company shall take any
and all actions necessary or advisable to cause said Subsidiary to execute a
counterpart to this Agreement and any and all other documents which the Buyer
shall require. “Subsidiary” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock/units having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization. 

 

7.8     Dissolution of Subsidiaries. The Company shall use its best efforts to,
within

 

32

--------------------------------------------------------------------------------




forty-five (45) days of the Closing Date, cause any Subsidiary which has not
executed a counterpart to this Agreement as a Guarantor to be dissolved and
shall provide evidence of same to the Buyer, which such evidence shall be
satisfactory to Buyer in its sole and absolute discretion, provided, however, in
the event any such Subsidiary is not dissolved within forty-five (45) days of
the Closing Date, such Subsidiary shall become an additional party hereto and a
guarantor of the Company’s Obligation hereunder, and the Company shall take any
and all actions necessary or advisable to cause said Subsidiary to execute a
counterpart to this Agreement and any and all other documents which the Buyer
shall require.

 

ARTICLE VIII 

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

 The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at Closing is subject to the satisfaction, at or before the Closing Date,
of each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion: 

 

8.1      Buyer shall have executed the Transaction Documents and delivered them
to the Company.

 

8.2      The representations and warranties of the Buyer shall be true and
correct in all material respects as of the Closing Date as though made at that
time (except for representations and warranties that speak as of a specific
date), and the Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Buyer at or prior
to the Closing Date.

 

8.3      The Company shall have received such certificates, confirmations,
resolutions, acknowledgements or other documentation necessary or advisable from
all applicable Governmental Authorities, including, but not limited to, those
located in the State of Nevada, as the Company may require in order to evidence
such Governmental Authorities’ approval of this Agreement, the Transaction
Documents and the purchase of the Debenture contemplated hereby.

 

8.4      The Company shall have received aggregate proceeds for the Debenture to
be issued and sold to Buyer at Closing, minus the fees to be paid directly from
the proceeds of Closing as set forth in this Agreement, in the form of wire
transfers of immediately available U.S. dollars.

 

ARTICLE IX 

CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

 

 The obligation of the Buyer hereunder to purchase the Debenture at the Closing
Date is subject ot the satisfaction, of each of the following conditions (in
addition to any other conditions precedent elsewhere in this Agreement),
provided that these conditions are for the Buyer’s sole benefit and may be
waived by the Buyer at any time in its sole

 

33

--------------------------------------------------------------------------------




discretion:

 

9.1     Closing. The obligation of the Buyer hereunder to purchase the Debenture
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion: 

 

(a)      The Company, each Guarantor and/or the President (as applicable) shall
have executed and delivered the Transaction Documents and delivered the same to
the Buyer. 

 

(b)      The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
and each Guarantor shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company and each
Guarantor at or prior to the Closing Date.

 

(c)      The Buyer shall have issued an irrevocable issuance instruction letter
and board resolution, authorizing the issuance of the Advisory Fee Shares and
irrevocably directing its Transfer Agent to issue and deliver the Advisory Fee
Shares to Buyer or its designee.

 

(d)      The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer and its counsel. 

 

(e)      The Buyer shall have received evidence in a form satisfactory to the
Buyer that the Company has authorized the Buyer to publish such press releases
with respect to this Agreement and the instant transaction, including, but not
limited to, a copy of an email delivered to Marketwire.com by the Company
whereby the Company authorizes the Buyer to use its name and, if applicable,
stock symbol, in connection with current or future press releases. 

 

(f)      The Company and each Guarantor shall have executed and delivered to
Buyer a closing certificate, certified as true, complete and correct by an
officer of the Company or Guarantor, in substance and form required by Buyer,
which closing certificate shall include and attach as exhibits: (i) a true copy
of a certificate of good standing evidencing the formation and good standing of
the Company or Guarantor from the secretary of state (or comparable office) from
the jurisdiction in which the Company is formed; (ii) the Company’s or
Guarantor’s Organizational Documents; (iii) copies of the resolutions of the
board of directors of the Company or Guarantor as adopted by the Company’s or
Guarantor’s board of directors, in a form acceptable to Buyer; and (iv)
resolution of the Guarantor’s shareholders,

 

34

--------------------------------------------------------------------------------




approving and authorizing the execution, delivery and performance of the
Transaction Documents to which it is party and the transactions contemplated
thereby, in a form acceptable to the Buyer. 

 

(g)  No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect. 

 

(h)  The Buyer shall have received copies of UCC search reports, issued by the
Secretary of State of the state of incorporation or residency, as applicable, of
the Company and each Guarantor, dated such a date as is reasonably acceptable to
Buyer, listing all effective financing statements which name the Company and
each Guarantor, under their present name and any previous names, as debtors,
together with copies of such financing statements.

 

(i)   The Company and each Guarantor shall have executed such other agreements,
certificates, confirmations or resolutions as the Buyer may require to
consummate the transactions contemplated by this Agreement and the Transaction
Documents, including a closing statement and joint disbursement instructions as
may be required by Buyer.

 

ARTICLE X 

INDEMNIFICATION

 

10.1    Company’s and the Guarantors’ Obligation to Indemnify. In consideration
of the Buyer’s execution and delivery of this Agreement and acquiring the
Securities hereunder, and in addition to all of the Company’s and the
Guarantors’ other obligations under this Agreement, the Company and each
Guarantor hereby agrees to defend and indemnify Buyer and its Affiliates and
subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and Company and each Guarantor does hereby
agree to hold the Buyer Indemnified Parties forever harmless, from and against
any and all Claims made, brought or asserted against the Buyer Indemnified
Parties, or any one of them, and Company and each Guarantor hereby agrees to pay
or reimburse the Buyer Indemnified Parties for any and all Claims payable by any
of the Buyer Indemnified Parties to any Person, including reasonable attorneys’
and paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company and the Guarantors in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of the Company and the Guarantors contained in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by a third party and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant

 

35

--------------------------------------------------------------------------------




hereto or thereto, any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of the issuance of the
Debenture, or the status of the Buyer or holder of any of the Securities, as a
buyer and holder of such Securities in the Company. To the extent that the
foregoing undertaking by the Company and the Guarantors may be unenforceable for
any reason, the Company and the Guarantors shall make the maximum contribution
to the payment and satisfaction of each of the Claims covered hereby, which is
permissible under applicable Law.

 

ARTICLE XI 

MISCELLANEOUS

 

11.1     Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows: 

      If to the Company:   GrowLife, Inc.     500 Union Street, Suite 810    
Seattle, WA 98101     Attention: Marco Hegyi     E-Mail: mhegyi@growlifeinc.com
      With a copy to:   Horwitz & Armstrong, LLP (which shall not constitute
notice)   26475 Rancho Parkway South     Lake Forest, CA 92630     Attention:
John Armstrong, Esq.     E-Mail: jarmstrong@horwitzarmstrong.com       If to the
Buyer:   TCA Global Credit Master Fund, LP     3960 Howard Hughes Parkway, Suite
500     Las Vegas, NV 89169     Attn: Mr. Robert Press     E-Mail:
bpress@tcaglobalfund.com       With a copy to:   Lucosky Brookman LLP (which
shall not constitute notice)   101 Wood Avenue South, 5th Floor     Woodbridge,
NJ 08830     Attn: Seth A. Brookman, Esq.     E-Mail: sbrookman@lucbro.com

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.

 

36

--------------------------------------------------------------------------------




Any notice hand delivered after 5:00 p.m., EST, shall be deemed delivered on the
following business day. Notwithstanding the foregoing, notice, consents, waivers
or other communications referred to in this Agreement may be sent by facsimile,
e-mail, or other method of delivery, but shall be deemed to have been delivered
only when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party. 

 

11.2      Obligations Absolute. None of the following shall affect the
Obligations of the Company and the Guarantors to Buyer under this Agreement,
Buyer’s rights with respect to the Collateral or any other Transaction
Documents:

 

(a)     acceptance or retention by Buyer of other property or any interest in
property as security for the Obligations;

 

(b)     release by Buyer of all or any part of the Collateral or of any party
liable with respect to the Obligations (other than Company and the Guarantors);

 

(c)     release, extension, renewal, modification or substitution by Buyer of
the debentures or any other Transaction Documents; or

 

(d)     failure of Buyer to resort to any other security or to pursue the
Company or any other obligor liable for any of the Obligations of the Company
and the Guarantors hereunder before resorting to remedies against the
Collateral. 

 

11.3      Entire Agreement. This Agreement and the other Transaction Documents:
(i) are valid, binding and enforceable against the Company, the Guarantors and
Buyer in accordance with its provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties;
and (iii) are the final expression of the intentions of the Company, the
Guarantors and Buyer. No promises, either expressed or implied, exist between
the Company, the Guarantors and Buyer, unless contained herein or in the
Transaction Documents. This Agreement and the Transaction Documents supersede
all negotiations, representations, warranties, commitments, offers, contracts
(of any kind or nature, whether oral or written) prior to or contemporaneous
with the execution hereof. 

 

11.4      Amendments; Waivers. No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Transaction
Documents shall be effective without the written consent of the company or
Buyer. No consent to any departure by the Company or the Guarantors therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Buyer, and then such waiver or consent shall be effective only for the
specific purpose for which given.

 

11.5     WAIVER OF JURY TRIAL. BUYER, THE COMPANY AND THE GUARANTORS, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,

 

37

--------------------------------------------------------------------------------




UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF
THE OBLIGATIONS HEREUNDER, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH BUYER AND THE COMPANY AND/OR THE
GUARNATORS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BUYER PURCHASING THE DEBENTURE.

 

11.6     MANDATORY FORUM SELECTION. TO INDUCE BUYER TO PURCHASE THE DEBENTURE,
THE COMPANY AND GUARANTORS IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER,
RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR
RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT
ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW. EACH CREDIT PARTY HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS
SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.
EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO THE COMPANY AND GUARANTORS AS SET FORTH HEREIN IN
THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

11.7     Assignability. Buyer may at any time assign Buyer’s rights in this
Agreement, the Debenture, any Transaction Document, or any part thereof and
transfer Buyer’s rights in any or all of the Collateral, and Buyer thereafter
shall be relieved from all liability with respect to such Collateral. In
addition, Buyer may at any time sell one or more participations in the
Debenture. The Company and the Guarantors may not sell or assign this Agreement,
any Transaction Document or any other agreement with Buyer, or any portion
thereof, either voluntarily or by operation of law, nor delegate any of its
duties of obligations hereunder or thereunder, without the prior written consent
of Buyer, which consent may be withheld or conditioned in Buyer’s sole and
absolute discretion. This Agreement shall be binding upon Buyer, the Guarantors
and the Company and their respective successors and permitted assigns. All
references herein to a Company or the Guarantor shall be deemed to include any
successors, whether immediate or remote.

 

11.8     Publicity. Buyer shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by the Company; provided, however, that the Company
shall be entitled, without the prior approval of Buyer, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations.

 

38

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Company shall use its best efforts to consult
Buyer in connection with any such press release or other public disclosure prior
to its release and Buyer shall be provided with a copy thereof upon release
thereof. Buyer shall have the right to make any press release with respect to
the transactions contemplated hereby without Company’s approval. In addition,
with respect to any press release to be made by Buyer, the Company hereby
authorizes and grants blanket permission to Buyer to include the Company’s stock
symbol, if any, in any press releases. The Company shall, promptly upon request,
execute any additional documents of authority or permission as may be requested
by Buyer in connection with any such press releases.

 

11.9     Binding Effect. This Agreement shall become effective upon execution by
the Company, the Guarantors and Buyer.

 

11.10     Governing Law. Except in the case of the Mandatory Forum Selection
Clause in Section 11.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement and all other Transaction Documents
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Nevada, and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.

 

11.11     Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

11.11    Survival of Company’s and the Guarantors’ Representations. All
covenants, agreements, representations and warranties made by the Company and
the Guarantors herein shall, notwithstanding any investigation by Buyer, be
deemed material and relied upon by Buyer and shall survive the making and
execution of this Agreement and the Transaction Documents and the sale and
purchase of the Debenture, and shall be deemed to be continuing representations
and warranties until such time as the Company and the Guarantors have fulfilled
all of its Obligations to Buyer hereunder and under all other Transaction
Documents, and Buyer has been indefeasibly paid in full.

 

11.12     Time of Essence. Time is of the essence in making payments of all
amounts due Buyer under this Agreement and the other Transaction Documents and
in the performance and observance by the Company and the Guarantors of each
covenant, agreement, provision and term of this Agreement and the other
Transaction Documents. The parties agree that in the event that any date on
which performance is to occur falls on a day other than a Business Day, then the
time for such performance shall be extended until the next Business Day
thereafter occurring.

 

11.13     Release. In consideration of the mutual promises and covenants made

 

39

--------------------------------------------------------------------------------




herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Company and the Guarantors hereby agree to fully, finally and forever release
and forever discharge and covenant not to sue Buyer, and/or any other Buyer
Indemnified Parties from any and all Claims, debts, fees, attorneys’ fees,
liens, costs, expenses, damages, sums of money, accounts, bonds, bills,
covenants, promises, judgments, charges, demands, causes of action, suits,
Proceedings, liabilities, expenses, Obligations or Contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Effective Date, including, without limiting the
generality of the foregoing, any and all Claims relating to or arising out of
any financing transactions, credit facilities, debentures, security agreements,
and other agreements including each of the Transaction Documents, entered into
by the Company and the Guarantors with Buyer and any and all Claims that the
Company and the Guarantors do not know or suspect to exist, whether through
ignorance, oversight, error, negligence, or otherwise, and which, if known,
would materially affect their decision to enter into this Agreement or the
related Transaction Documents.

 

11.15     Interpretation. If any provision in this Agreement requires judicial
or similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

11.16     Compliance with Federal Law. The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any Governmental Authority, foreign or national;
(ii) not use or permit the use of the proceeds of the Debenture to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act laws and regulations, as amended. As required by federal law and Buyer’s
policies and practices, Buyer may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

11.17     Termination. Upon payment in full of all outstanding Debenture
purchased hereunder, together with all other charges, fees and costs due and
payable under this Agreement or under any of the Transaction Documents, the
Company shall have the right to terminate this Agreement upon written notice to
the Buyer.

 

11.18     Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to

 

40

--------------------------------------------------------------------------------




the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require.

 

11.19    Execution. This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf’ signature page was an original thereof.

 

11.20     Headings. The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

11.21     Further Assurances. The Company and the Guarantors will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required by Buyer to carry out the intent and purposes of this
Agreement.

 

 

11.22     No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person. 

 

[signature pages follow]

 

41

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

COMPANY:

 

GROWLIFE, INC. 

 

By:     Name: Marco Hegyi   Title: President  

 

STATE OF ________________ )   ) SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the President of GrowLife, Inc.,
a Delaware corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

42

--------------------------------------------------------------------------------




BUYER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By:     TCA Global Credit Master Fund GP, Ltd. 

Its:      General Partner

 

By:     Name:   Robert Press   Title:    Managing Director  

 

43

--------------------------------------------------------------------------------




CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

EVERGREEN GARDEN CENTERS LLC

 

By:     Name: Marco Hegyi   Title: Manager  

 

STATE OF ________________ )   ) SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the Manager of Evergreen Garden
Centers LLC, a Delaware limited liability company, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

44

--------------------------------------------------------------------------------




CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

GROWLIFE HYDROPONICS, INC.

 

By:     Name: Marco Hegyi   Title: Chief Executive Officer  

 

STATE OF ________________ )   ) SS. COUNTY OF ______________ )

  

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the Chief Executive Officer of
Growlife Hydroponics, Inc., a Delaware corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

45

--------------------------------------------------------------------------------




CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

ROCKY MOUNTAIN HYDROPONICS

 

By:      Name: Marco Hegyi   Title: Manager  

 

STATE OF ________________ )   ) SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the Manager of Rocky Mountain
Hydroponics, a Colorado limited liability company, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

46

--------------------------------------------------------------------------------




EXHIBIT A

 

FORM OF DEBENTURE

 

47

--------------------------------------------------------------------------------




EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

48

--------------------------------------------------------------------------------




EXHIBIT C

 

FORM OF GUARANTY

 

49

--------------------------------------------------------------------------------




EXHIBIT D

 

FORM OF PLEDGE AGREEMENT

 

50

--------------------------------------------------------------------------------




EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

51

--------------------------------------------------------------------------------




EXHIBIT F

 

FORM OF INTERCREDITOR AGREEMENT

 

52

--------------------------------------------------------------------------------




EXHIBIT G

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER

 

53

--------------------------------------------------------------------------------




EXHIBIT H

 

FORM OF SUBORDINATION AGREEMENT

 

54

--------------------------------------------------------------------------------




EXHIBIT I

 

FORM OF USE OF PROCEEDS CONFIRMATION

 

55

--------------------------------------------------------------------------------




EXHIBIT J

 

FORM OF VALIDITY CERTIFICATE

 

56

--------------------------------------------------------------------------------




SCHEDULE 6.1

 

SUBSIDIARIES

 

GrowLife, Inc.: Active in DE, WA. Inactive in CA.

 

The following are wholly owned subsidiaries of the Company:

 

Business Bloom, Inc.: Registered but inactive in CA and active in CO.

 

Evergreen Garden Centers LLC: Registered in DE and active in DE, ME.

 

Growlife Hydroponics, Inc.: Registered in DE and active in CA, DE, ME, CO and NH

 

Rocky Mountain Hydroponics: Active in CO.

 

SG Technologies Corp.: Registered in NV and inactive in CA, NV.

 

Soja, Inc.: Registered and active in CA.

 

Phototron Inc.: Registered but inactive in CA

 

GrowLife Productions Inc.: Registered in and inactive in CA.

 

The Company is currently in the process of deactivating SG Technologies Corp.,
Soja, Inc., Business Bloom, Inc., Phototron, Inc., and GrowLife Productions,
Inc. and GrowLife Inc. in CA.

 

57

--------------------------------------------------------------------------------




SCHEDULE 6.2

 

ORGANIZATION

 

The Company is currently in the process of deactivating SG Technologies Corp.,
Soja, Inc., Business Bloom, Inc., Phototron, Inc., and GrowLife Productions,
Inc. and GrowLife Inc. in CA which are currently in default in their respective
jurisdictions.

 

In the last five (5) years, the Company has conducted business under other names
as follows:

 

CATALYST LIGHTING GROUP INC (2003-09-09 through 2011-02-17)
PHOTOTRON HOLDINGS, INC. (2011-02-18 through 2012-08-08)

 

58

--------------------------------------------------------------------------------




SCHEDULE 6.4

 

CAPITALIZATION

 

(a)The Company has reserved for issuance under its 2014 Stock Incentive Plan
35,000,000 shares of common stock, of which options to purchase 40,720,000
shares have been granted or issued. The Company has approved grants for
13,197,374 excess of the 35,000,000 shares authorized by the Company’s Board of
Directors. The 2014 Stock Incentive Plans requires approval at the Company’s
next annual shareholder meeting.   

(b)The number of shares of capital stock issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company is as follows:

 

(i)A warrant issued to CANX USA LLC for 140,000,000 shares of common stock with
an exercise price of $0.033 per share;    

(ii)A warrant issued to CANX USA LLC for 100,000,000 shares of common stock with
an exercise price of $0.033 per share;    

(iii)A warrant issued to CANX USA LLC for 300,000,000 shares of common stock
with an exercise price of $0.033 per share;    

(iv)A warrant issued to Marco Hegyi LLC for 25,000,000 shares of common stock
with an exercise price of $0.08 per share;

 

(e) The Company entered into the following Convertible Debentures as of June 30,
2015:

 

[exhibit-table_1.jpg]

 

59

--------------------------------------------------------------------------------




(f) Settlement of Class Action Lawsuits

 

The Company is obligated to issue $2 million in common stock related to the
settlement of 2014

 

action lawsuits alleging violations of federal securities laws were filed
against the Company in United States District Court, Central District of
California. In addition, the Company has issued 7,772,725 shares to Horwitz +
Armstrong LLP in settlement of the Company’s legal expenses incurred in
defending these lawsuits.

 

(g) Issuance of Shares to TCA

 

Effective as of July 9, 2015, the Company issued 10,000,000 shares to TCA at a
per share price of $0.02.

 

(h) Contingent Stock Issuance to Former Executive

 

As set forth on the Company’s Current Report on Form 8-K dated October 21, 2014,
pursuant to a settlement agreement and release with a former Company executive,
the Company agreed to issue 6,000,000 shares of restricted common stock to the
executive upon the Company undergoing a change in control or resuming listing on
a stock exchange.

 

60

--------------------------------------------------------------------------------




SCHEDULE 6.5

 

NO CONFLICTS, CONSENTS, AND APPROVAL

 

In connection with the secured notes in Schedule 6.4(e) above, the Company has
obtained inter-creditor agreements from Logic Works LLC and subordination
agreements from AJ Gentile and Jordan Scott.

 

61

--------------------------------------------------------------------------------




SCHEDULE 6.7

 

FINANCIAL STATEMENTS

 

The Company provided a Form 10-Q as of September 30, 2014 and for the nine
months ended September 30, 2014. The Company has also provided preliminary
financial statements (before audit) as of December 31, 2014 and March 31, 2015
The Company is currently closing the records for December 31, 2014 and March 31,
2015.

 

62

--------------------------------------------------------------------------------




SCHEDULE 6.8

 

PUBLIC DOCUMENTS

 

The Company is not current in its reporting with the SEC and is not currently
traded on the OTC Markets. Specifically, the Company has not filed its Form 10-K
for the fiscal year-ended December 31, 2014 or its Form 10-Q for the
quarter-ended March 31, 2015.

 

The Company is currently closing the records for December 31, 2014 and March 31,
2015 and expects to file the Company’s Form 10-K for December 31, 2014 and Form
10-Q for March 31, 2015 after closing.

 

63

--------------------------------------------------------------------------------




SCHEDULE 6.9

 

ABSENCE OF CERTAIN CHANGES

 

Shortly after the SEC suspended trading of our securities on April 10, 2014,
some of the Company’s primary suppliers rescinded our credit terms and required
us to pay cash for its product purchases and pay down our outstanding balance
with these suppliers.

 

The Company will need to obtain additional financing in the future. There can be
no assurance that we will be able to secure funding, or that if such funding is
available, the terms or conditions would be acceptable to us. If the Company was
unable to obtain additional financing, it may need to restructure its
operations, divest all or a portion of our business or file bankruptcy.

 

64

--------------------------------------------------------------------------------




SCHEDULE 6.10

 

ABSENCE OF LITIGATION OR ADVERSE MATTERS

 

The Company will need to obtain additional financing in the future. There can be
no assurance that we will be able to secure funding, or that if such funding is
available, the terms or conditions would be acceptable to us. If the Company was
unable to obtain additional financing, it may need to restructure its
operations, divest all or a portion of our business or file bankruptcy. The
funding requires funds for accounts payable, tax liabilities (IRS $28,785 and
sales tax of $125,471, net of payments in June and July 2015), and other
potential legal actions, including PR Newswire, Avon and Boulder leases, etc.

 

Update on Status of Legal Proceedings

 

Beginning on April 18, 2014, three class action lawsuits alleging violations of
federal securities laws were filed against the Company in United States District
Court, Central District of California (the “Court”). At a hearing held on July
21, 2014, the three class action lawsuits were consolidated into one case with
Lawrence Rosen as the lead plaintiff (the “Consolidated Class Action,” styled
Romero et al. vs. GrowLife et al.). On May 15, 2014 and August 4, 2014,
respectively two shareholder derivative lawsuits were filed against the Company
with the Court (the “Derivative Actions”). On October 20, 2014, AmTrust North
America, the Company’s insurer filed a lawsuit contesting insurance coverage on
the above legal proceedings. The AmTrust case was filed, and recently served on
the Company. The Company has made a general appearance in this action. On
January 20, 2015, the Court ordered all of the above actions stayed pending
completion of mediation of the dispute. The stay of the insurance coverage
litigation ends June 2, 2015.

 

The federal district court in the consolidated securities class action matters
issued an order granting preliminary approval of the proposed class action
settlement, and will hold a hearing July 6, 2015 at 11:00am PST as to whether to
grant final approval. GrowLife is presently unaware of any objections to the
proposed settlement. Additionally, at the same date and time, the federal
district court will hear whether to grant the related derivative class action
counsel’s motion for approval of the derivative class action settlement.
GrowLife is presently unaware of any objections to the derivative class action
settlement.

 

65

--------------------------------------------------------------------------------




SCHEDULE 6.11

 

LIABILITIES AND INDEBTEDNESS OF THE COMPANY

 

The funding requires funds for accounts payable, tax liabilities (IRS $28,785
and sales tax of $125,471, net of payments in June and July 2015), and other
potential legal actions, including PR Newswire, Avon and Boulder leases, etc.



 

66

--------------------------------------------------------------------------------




SCHEDULE 6.12

 

TITLE TO ASSETS

 

The Company entered into the following Convertible Debentures as of June 30,
2015, some of which include security agreements:

 

[exhibit-table_1.jpg]

 

67

--------------------------------------------------------------------------------




SCHEDULE 6.13

 

REAL PROPERTY

 

The Company has the following leased properties as of July 23, 2015.

 

[exhibit-table_2.jpg]

 

The Company has terminated the Woodland Hills, CA lease as of June 1, 2015.

 

68

--------------------------------------------------------------------------------




SCHEDULE 6.15

 

COMPLIANCE WITH LAWS

 

SEC Investigation & Related Matters

 

To the knowledge of the Company and its officers, the SEC commenced an
investigation of related to manipulative transactions in GrowLife’s stock. The
Company did not receive notice from the SEC that it was being formally
investigated. The investigation has resulted in the following:

 

On April 10, 2014, In the Matter of GrowLife, Inc. (File No. 500-1), the SEC
ordered the suspension of trading in the securities of GrowLife pursuant to
Section 12(k) of the Securities Exchange Act of 1934 “because of concerns
regarding the accuracy and adequacy of information in the marketplace and
potentially manipulative transactions in GrowLife’s common stock.” GrowLife’s
stock was suspended from trading from 9:30 a.m. EDT on April 10, 2014, through
11:59 p.m. EDT on April 24, 2014. Due to the trading suspension, GrowLife was
delisted from the OTCQB marketplace. See the Order of Suspension of Trading
here:

https://www.sec.gov/litigation/suspensions/2014/34-71924-o.pdf

 

On August 5, 2014, in SEC v. Galas, et al. (Case No. 3:14-cv-05621-RBL), the SEC
instituted an action in the United States District Court for the Western
District of Washington against four promoters unaffiliated with GrowLife related
to manipulative transactions in GrowLife’s stock. The Amended Complaint can be
found here: http://www.sec.gov/litigation/complaints/2014/comp-pr2014-159.pdf
and the press release on the investigation and filing of the complaint can be
found here:
http://www.sec.gov/News/PressRelease/Detail/PressRelease/1370542594818.

 

69

--------------------------------------------------------------------------------




SCHEDULE 6.19

 

TAX MATTERS

 

The Company requires funds for tax liabilities The funding requires funds for
accounts payable, tax liabilities (IRS $28,785 and sales tax of $125,471, net of
payments in June and July 2015), and other potential legal actions, including PR
Newswire, Avon and Boulder leases, etc.

 

The Company filed its 2010-2012 state tax returns for certain subsidiaries and
all 2013 Federal and state returns during 2014. The Company is required to file
its December 31, 2014 tax returns by September 15, 2015.

 

70

--------------------------------------------------------------------------------




SCHEDULE 6.22

 

BANK ACCOUNTS; BUSINESS LOCATIONS

 

GrowLife Hydroponics, Inc. Alpine Bank PO Box 7330 Avon, CO 81620 (970) 949-3333
  Account #    ********** Route #         *********

 

Vail deposit account

 

Business Bloom, Inc. Bank of the West 311 N. McDowell Blvd Petaluma, CA 94954
(707) 763-6821     Account # *********

Route #



*********

 

E-commerce deposit account

 

GrowLife Hydroponics, Inc. cPort Credit Union PO Box 777 Portland, ME 04104-0777
(207) 878-6200     Account # ********* Route # *********

 

Portland deposit account

 

GrowLife Hydroponics, Inc. Elevations Credit Union PO Box 9004 Boulder, CO 80301
(800) 429-7626     Account # ************* Route # *********

 

71

--------------------------------------------------------------------------------




Boulder deposit account

 

SOJA, Inc. US Bank   6537 Topanga Canyon Blvd Woodland Hills, CA
91303-2622 (800) 673-3555     Account # ************ Route# *********

 

Woodland Hills deposit account

 

PayPal

 

Business Bloom Inc.:

 

*******************

 

*********

 

GrowLife Inc.:

 

**************************

 

***********

 

Business Location(s):

 

500 Union Street

Suite 810

Seattle, WA 98101

 

72

--------------------------------------------------------------------------------